PER CURIAM:
Claimant, as subrogee of Raymond Lee Maddy, alleges that on June 17, 1974, said Maddy, a resident of Princeton, West Virginia and an employee of the respondent, parked his 1970 Plymouth automobile on State property and while his car was so parked it was subjected to paint spray by employees of the respondent resulting in damages therefor in the sum of $207.93. The facts of negligence and the reasonableness of the amount of damages having been stipulated by the parties hereto, the claimant is hereby awarded the sum of $207.93.
Award of $207.93.